COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Humphreys
Argued by telephone conference


CATHERINE ANN STARK
                                           MEMORANDUM OPINION * BY
v.   Record No. 1568-00-2                JUDGE JAMES W. BENTON, JR.
                                                JUNE 26, 2001
DENNIS NEIL RANKINS


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          Matthew N. Ott for appellant.

          Steven S. Biss for appellee.


     This appeal arises in a divorce proceeding from an order

determining a distribution of the property of Catherine Ann

Stark and her husband, Dennis Neil Rankins.    Stark and Rankins

challenge several aspects of that distribution.    We affirm the

trial judge's ruling, in part, and reverse, in part.

                                  I.

     In the decree dissolving the marriage, the trial judge

found that Stark and Rankins were married on September 4, 1983

and last cohabitated as husband and wife on July 16, 1998.    The

trial judge granted a divorce on the grounds that Stark had

"wilfully and constructively deserted [Rankins]."



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     A letter opinion contained the trial judge's findings that

the fair market value of the jointly-owned marital home was

$370,000.   The home had liens in the amount of $195,000 and

equity of $175,000.   Based on testimony that Stark contributed

$20,000 of money inherited from her grandmother as a part of the

down payment to purchase the home, the trial judge found that

Stark's contribution was separate property.   After Stark

challenged the trial judge's failure to award her the

appreciated value of the $20,000, the judge found further that

"any increase in value of the $20,000 [was] a gift [by Stark] to

the family."

     During the evidentiary hearing, Rankins testified that his

architectural business was dissolved in September 1999 and had

no value.   In the letter opinion, the trial judge found that the

business had no value.

     In the order determining the distribution of property, the

trial judge awarded to Rankins the marital home, his retirement

account, two automobiles, miscellaneous accounts, and various

other personal property.   He also ordered Rankins to pay Stark

$68,000, which included $20,000 of separate property that Stark

contributed to the initial purchase of the marital home.    The

judge awarded to Stark her retirement account, an automobile,

miscellaneous accounts, and her bank account, which contained

$4,100 at the date of separation.



                               - 2 -
                                 II.

     Initially, we note that Rankins does not identify any

objection that he made at trial to the issues he now asserts on

cross-appeal.   He contends the trial judge erred (1) in finding

that $20,000 of the purchase price of the marital residence was

Stark's separate property, (2) by including $20,000 in separate

property in the net equity of the residence and using that same

amount again in calculating the payment Rankins was to make to

Stark, and (3) in finding no marital property existed in a

condominium Stark purchased after their separation.

     Rankins' attorney endorsed the final order with the word

"seen."   We have clearly held that "endorsing a decree 'seen and

objected to' does not preserve an issue for appeal unless the

record further reveals that the issue was properly raised for

consideration by the trial court."      Twardy v. Twardy, 14 Va.

App. 651, 657, 419 S.E.2d 848, 851 (1992) (en banc).      We find no

indication in the record that Rankins stated an objection at

trial to any of these issues.   We will not address an issue on

appeal when no objection was made at trial.     Rule 5A:18.

                                III.

     Stark contends the trial judge erred by failing to

attribute passive appreciation to her separate contribution to

the purchase of the marital residence.     She also contends that

the trial judge erred by ruling "that any increase in value of

the $20,000 [w]as a gift to the family."     We agree.

                                - 3 -
     In pertinent part, Code § 20-107.3(A)(1) provides that

"[t]he increase in value of separate property during the

marriage is separate property, unless marital property or the

personal efforts of either party have contributed to such

increases and then only to the extent of the increases in value

attributable to such contributions."    Read as a whole,

subsection (A) of the statute contains a "presumption that the

increase in value of the separate property is separate."       Martin

v. Martin, 27 Va. App. 745, 753, 501 S.E.2d 450, 454 (1998).

Moreover, we have held that the trial judge has a duty "to

determine the extent to which [a spouse's] separate property

interest in the home increased in value during the . . .

marriage."   Id. at 752, 501 S.E.2d at 453.

     In Martin, we applied the "Brandenburg formula," first

approved in Hart v. Hart, 27 Va. App. 46, 497 S.E.2d 496 (1998),

to calculate a husband's proper share of a marital home.       See

Martin, 27 Va. App. at 753, 501 S.E.2d at 454.    The husband had

used $26,634.22 of separate property to purchase a marital home

worth $60,100.   At the time of distribution, the home had a

value of $110,000.   We held that the husband's separate property

interest in the home was $26,634.22, plus $22,113.88 of passive

appreciation.    Id. at 753 n.3 and 4, 501 S.E.2d at 454 n.3

and 4.

     Although we did not hold in Martin that the Brandenburg

formula was the exclusive method to resolve this question, the

                                - 4 -
facts of this case are similar enough that the formula is

appropriate here as well.   The formula is:   Nonmarital

contribution divided by total contribution multiplied by equity

equals the total nonmarital property including both the initial

contribution and the appreciation.     Hart, 27 Va. App. at 65, 497

S.E.2d at 505.   In this case, the trial judge did not make

findings as to all of these values.    Clearly, Stark's nonmarital

contribution was $20,000 and the total equity in the home is now

$175,000.   Stark appears to have argued at the trial level that

the initial down payment for the purchase of the home was

$55,000, including the $20,000 from Stark and $35,000 which

Rankins borrowed and then repaid with marital funds.    The judge

made no finding, however, that this amount was the total that

the couple had contributed towards the purchase of the home over

the course of the marriage.   Therefore, we reverse this decision

and remand for a factual finding as to the values necessary for

a Brandenburg calculation, including the total contribution of

the parties towards the purchase of the home.

     The trial judge also found that the appreciation in the

value of separate contribution was a gift to the family.    No

evidence supports this finding, and certainly insufficient

evidence existed to overcome a presumption that the separate

property remained separate.   Therefore, we hold that the judge

erred in not awarding to the wife the appreciation in her

separate contribution to the marital home.

                               - 5 -
                                  IV.

     Stark also contends that the trial judge erred in finding

that the husband's business had no value.    She argues that the

evidence demonstrated that the business had "retained earnings"

of roughly $37,000 when the husband's partner left the

enterprise in August 1999.

     "The credibility of the witnesses and the weight accorded

the evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995).   Rankins testified that the business had a bank

account he used to pay bills and that a document finalizing the

business arrangement with his partner showed "retained earnings"

of $37,500.   He further testified, however, that that amount

"would be shared.    It's in the company.   I have no $37,000

. . . .   It would have been in the company account if anywhere

. . . and what we had to do was bring every account we had up to

that date [when the partner left] including payables . . . and

try to come up with a split that was equitable."

     The trial judge was free to believe the husband's testimony

that the business had no value.    Furthermore, the evidence that

the husband had control over the $37,000 in retained earnings is

hardly conclusive.   Rankins testified that the money belonged to

the company and that his business partner had an equal interest

in that money at dissolution and, furthermore, that this amount

                                - 6 -
was used to pay creditors of the business.   On this record, we

cannot say that the judge erred in finding that the business had

no value.

                               V.

     Stark further contends the trial judge erred in his

allocation to her of $4,100 that was in her bank account.    She

maintains that she used this money for living expenses between

the time of separation and the time of the distribution award

and that the trial judge should not have determined the value of

the account as of the former date.    In addition, she contends

the judge erred in determining the value of a brokerage account.

     We find no indication, however, that Stark objected to

these rulings on the order distributing the property.   We also

can find no objection anywhere else in the record.   Therefore,

we will not consider these issues on appeal.   Rule 5A:18.

     For these reasons, we affirm in part, reverse in part, and

remand for entry of an order consistent with this opinion.

                              Affirmed in part, reversed in
                              part, and remanded.




                              - 7 -